Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches an approach that can be used to identify the troubleshooting options and debugging steps, and to assign respective labels to troubleshooting options and debugging steps, when an operator resolves the network failure by way of a troubleshooting option and corresponding debugging steps, the operator can provide feedback that indicates if the symptom was correctly identified, can identify which troubleshooting option was selected, and can identify which debugging were used to resolve the network failure, further the failure condition can be appropriately mapped to a symptom, and labels assigned to troubleshooting options and debugging step, respectively, can be updated based upon this feedback. Jain et al,, (U.S. Patent Application Pub. number 2015/0271008) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, an apparatus, and a computer program product comprising to perform a recommended troubleshooting action on a given asset, determines whether the recommended troubleshooting action results in a successful repair of the given asset, responsive to determining that the recommended troubleshooting action does not result in a successful repair of the given asset, augmenting the information regarding the given asset based at least on an output vocabulary of a decoder corresponding to the recommended troubleshooting action, and repeat the providing, receiving, performing and determining steps utilizing the augmented information regarding the given asset. The subject matter sought to be patented as recited in 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al, US, Patent # 10,191,479 relates to a monitoring system that includes a plurality of client systems configured to generate a plurality of component status reports. The monitoring system also includes a component wear monitoring.
Nelson et al., US. Patent # 10949,814 relates to intelligent vehicle repair estimating technique that includes an image processing component that extracts image attributes from one or more images of a damaged vehicle, and utilizes the attributes to predict an initial set of parts that globally identified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114